                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


Mary Ann McBride, et. al.,

       Plaintiff,

v.                                             Case No. 15-11222

Michigan Department of Corrections,            Sean F. Cox
et. al.,                                       United States District Court Judge

      Defendant.
______________________________/

     ORDER OVERRULING OBJECTIONS (ECF No. 153) AND ADOPTING 2/20/20
              REPORT AND RECOMMENDATION (ECF No. 151)

       On March 29, 2019, the Court entered an order granting the parties’ joint motion for final

approval of class action settlement. (ECF No. 120). This order implemented a settlement

agreement that had been reached by the parties. On August 12, 2019, Brandon Resch (who purports

to be a class member) filed a motion to enforce compliance with the settlement agreement. (ECF

No. 124). The Defendants responded (ECF No. 129), and Resch replied. (ECF No. 134). Resch

filed another motion on October 22, 2019. (ECF No. 137). On January 9, 2020, the Court referred

Resch’s motions to Magistrate Judge David R. Grand. (ECF No. 147).

       On February 20, 2020, the undersigned and Judge Grand entered a stipulated order

regarding a mediation process for post-judgment complaints. (ECF No. 150). That same day, Judge

Grand issued a Report and Recommendation, wherein he recommends that the Court deny Resch’s

motions for four reasons: (1) they are insufficiently substantiated; (2) Resch confirmed that

additional testing had taken place; (3) Resch’s specific request for relief was moot because

Plaintiffs’ class counsel is still involved in this litigation; and (4) the Stipulated Order regarding
post-judgment complaints was the most efficient and effective means of addressing Resch’s issues.

(ECF No. 151, PageID 4723-4725).

       Resch filed objections to Judge Grand’s February 20, 2020 Report and Recommendation.

(ECF No. 153). Pursuant to Fed. R. Civ. P. 72(b), if objections are filed to the recommended

disposition of a matter by a magistrate judge, “[t]he district judge must determine de novo any part

of the magistrate judge’s disposition that has been properly objected to.”

       The Court has reviewed Resch’s objections and finds them meritless. Specifically, the

Court agrees with Judge Grand that, for the reasons he articulates, the most efficient and effective

means of addressing the issues that Resch raised in his motions is for him to first pursue them

through the mediation process with the Settlement Monitor pursuant to the procedures outlined in

the February 20, 2020 Stipulated Order.

       Accordingly, the Court OVERRULES Resch’s objections (ECF No. 153); ADOPTS

Judge Grand’s February 20, 2020 Report and Recommendation (ECF No. 151); and DENIES

Resch’s motions to enforce compliance with the Settlement Agreement. (ECF No. 124 and 144).

       IT IS SO ORDERED.

                                              s/Sean F. Cox
                                              Sean F. Cox
                                              United States District Judge

Dated: March 25, 2020
